DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
The response filed on 11/30/21 has been entered. 

Applicant’s arguments filed 11/30/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-10 and 13-18 are pending in this office action.  Claims 19-31 remain withdrawn due as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Claims 1 -10 and 13- 18 provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 16 of U.S. Patent Application No. 16707057 is withdrawn. Applicant’s argument is found persuasive.
		
New Claim Rejections - 35 USC § 103 necessitated by amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al. (US 2013/0206153 corrected from ‘115) in view of Beeson et al. (US 2011/0247640 or 9,039,839) and Gao et al. (US 2017/0099868).
	With regards to instant claim 1, Beeson teaches an oral care (see 0068) wherein the oral care comprises beet fiber material (as required by instant claims 1-2)and specifically teach treating tobacco with bleaching agents (see 0055) comprising nicotine (see 0065 and 0097, as required by instant claim 5) and a whitened tobacco material (see 0065, as required by instant claims 6-8) and further comprises water and buffering agent (see 0037 and 0067-0068, as required by instant claim 10).  With regards to instant claim 4 the oral care comprises flavorants (as required, see 0068) and further comprises a filler (as required by instant claim 11, see 0013).
	However, Beeson fails to teach that the active agent is being absorbed on to the beet material and also fails to teach instant claims 9, 13-15. Although Beeson fails to teach the release rate, the reference teaches that their product provides faster nicotine when the product has a whitened tobacco material than the un-whitened tobacco material (see 0070), thus the beet material is considered to be configured to release the active at a first rate and the filler material configured to release as at a different rate.
Thus one of ordinary skill in the art would recognize that if the same product is used the characteristics will be the same.
	Beeson ‘640 teaches that a product such that the tobacco product is absorbed to the non-tobacco plant material (see 0015) wherein the non-tobacco product is a beet (see 0039, as required by instant claims 1-2) wherein the tobacco material is in the form of a tobacco particulate(as required by instant claims 6-7, see claim 15) and further 
	Gao teaches incorporating nicotine into an oral product wherein the nicotine is absorbed into the cellulosic fiber i.e., sugar beet (see abstract and claim 2) combined with a flavorant as the second active agent.
It would have been obvious to one of ordinary skill in the art to have combined the cited prior art to result in the instant claimed invention.  One of ordinary skill in the art would have been motivated to expand the teachings of Beeson by incorporating Gao’s teaching of having active agents to the whitened beet fiber taught by Beeson incorporating the same or different actives is within the purview of the skilled artisan because . The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07.
One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).
 Applicant’s argument have been considered but based on the rejection above the argument is moot.
 

No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        01/27/22